DETAILED CORRESPONDENCE
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to Amendments and Remarks filed on 31 May 2022 as a response to the Non-Final Office Action issued 17 March 2022.  Claims 1-20 are pending and considered below.

Claim Rejections - 35 USC § 101
Applicant’s arguments, see Remarks, filed  31 May 2022, with respect to the rejection of claims 1-20 under 35 USC 101 have been fully considered and are persuasive.  The 35 USC 101 rejection of claims 1-20 has been withdrawn. 
	All pending claims were previously rejected under 35 USC 101.  The Applicants submitted amendments to the independent claims 1, 7, and 14, which incorporate elements of the disclosure and result in the transformation of the abstract idea of the instant claims into a practical application related to the implementation of a processor core method and system which is determined by the Examiner to be a practical application resulting in the increase in system processing and efficiency.  Specifically, the amendments added to the independent claims 1, 7, and 14 are drawn from published specification paragraphs [30], and [37]-[39], and as recited at paragraph [30] “The core module provides a single, generic computational core which can be used to train an arbitrary number of machine learning models (e.g. logistic regression, support vector machines, linear regression, ridge regression, and many more) in both their primal and dual forms….derivative modules to be used with the core module can be selected as desired, and a model-training system for a general class of machine learning problems can be implemented in an exceptionally efficient manner,” thus increasing the efficiency and performance of a computing system.”  Thus the Examiner determines the instant invention comprised of claims 1-20 is determined to be eligible under 35 USC 101.
Claim Rejections - 35 USC § 101, Computer Storage Media
	Applicants amendments to claim 7 in view of the previous rejection of all pending claims as not directed to statutory subject matter in terms of the claimed computer storage media are sufficient to result in the removal of the previously made rejection under 35 USC 101, storage media.

Reasons for Allowance
Claims 1-20 are allowed. 
The following is the Examiner's statement of reasons for allowance: 
The closest art of record, as listed below discloses an apparatus, method and computer readable medium related to the development of machine learning modules: 
See Kasturi et al. (10,157,347) for disclosures related to the implementation of a “core engine” composed of a number of machine learning modules and methods of dynamically updating training data.  See at least 4:55-67, 5:1-5, 9:43-62
See Teig et al. (20180025268) for disclosures related to the implementation of core modules for the implementation and performance of machine learning kernals and core modules interconnected to forma an expanded neural network.  See at least paras. [34]-[44] and Figs. 3-5.
See Choosing Method of the Most Effective Nested Loop Shearing for Parallelism, Iwasawa et al., 0-7695-3049-4/07 $25.00 © 2007 IEEE Computer Society
See Maleki et al. (20180330271) for disclosures related to the implementation of parallel stochastic descent gradients used to evaluate combine the updating of global models.  See at least paras. [28]-[44].
See Dognin et al. (20150310329) for disclosures related to implementation of a number of stochastic methods for gradient optimization including Hessian-Free, Average.  See at least paras. [35]-[52].

However, the listed references or a combination of reference does not teach at least: 
A method for implementing training of a machine learning model in a processing system, said training requiring optimization of an objective function f(Xw) + E g (w) of a length-m model vector w and an n-by-m matrix X of training data where f and g are convex functions and is smooth, the method comprising: 
providing a core module for effecting a generic optimization process in the processing system; 
in response to a selective input, defining a set of derivative modules, for effecting computation of first and second derivatives of selected functions f and g in the processing system, to be used with the core module in said training; and 
in the processing system, performing said generic optimization process effected by the core module using derivative computations effected by said derivative modules; 
wherein said generic optimization process comprises an outer iterative loop which computes, for a dual vector v = Xw, a transformed vector y comprising a function of vectors of first and second derivatives of f(v), performs a plurality of iterations of an inner loop of stochastic coordinate descent to update the model vector w and transformed vector y by respective update amounts dependent on first and second derivatives of f(v) and g(w), and updates the dual vector v in dependence on the updated transformed vector y, 
wherein the core module provides a generic computational core which can be used to train a number of machine learning models.

Moreover, the missing claimed elements are not found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in the combination.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see above and attached References Cited form 892
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682